Citation Nr: 1029382	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.    

2.  Entitlement to a compensable rating for high frequency 
hearing loss of the right ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from February 1969 to September 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Las 
Vegas, Nevada. 

REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that the Veteran should be afforded an 
examination to attempt to obtain an opinion as to the etiology of 
the Veteran's reported tinnitus and to assess the severity of the 
Veteran's right ear hearing loss.  

The Veteran was afforded a VA examination in December 2007.  He 
reported post-service occupational noise exposure for 10 years in 
a steel mill.  Audiology testing yielded the following results:  

Hertz
1000
2000
3000
4000
Right 
ear
15
25
50
60

Speech recognition scores using the Maryland CNC Test showed 76 
percent in the right ear.  

In December 2009 the Veteran was afforded another VA examination.  
He reported ringing in his ear since 1969.  The examiner noted 
that the Veteran's speech recognition score was too unreliable to 
score.  He also noted that the Veteran's responses in October 
2007 were significantly better than the results of the 
examination.  The examiner was unable to provide a nexus 
statement for tinnitus due to the poor inter-test consistency.  
He was also unable to determine the severity or configuration of 
the Veteran's hearing acuity.  That examiner noted that the 
Veteran had "classic pseudohypacusic behaviors," and the 
examiner was "[u]able to rule out functional overlay, changes in 
hearing, cognitive issues, etc." as the cause.

VA caselaw provides that once the Secretary undertakes to provide 
an examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, since the 
examiner who performed the December 2009 VA examination offered 
more than one reason for the inconsistent and unreliable findings 
on the VA examination, including "changes in hearing," the 
Board is of the opinion that the Veteran should be afforded an 
additional examination.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from January 11, 
2010, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file any VA 
treatment records pertaining to the 
Veteran dated since January 11, 2010. 

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his tinnitus and the severity 
and manifestations of his right ear hearing 
loss.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, but should 
include any evaluations, studies and tests 
that may be necessary to determine the 
cause of any significant decrease in 
hearing noted since the VA examination 
performed in October 2007, (and reported at 
the time of the December 2009 VA 
examination as being due to "classic 
pseudohypacusic behaviors," or "functional 
overlay, changes in hearing, cognitive 
issues, etc.")

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
offer comments and an opinion as to whether 
any current tinnitus is causally or 
etiologically related to service.  With 
respect to the right ear hearing loss, the 
examiner is requested to report complaints 
and clinical findings associated with this 
disability in detail and to comment on the 
impact of this disability, if any, on 
employment and activities of daily life.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


